DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/09/2020 and 10/09/2020   are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 12/09/2020.  Claims 1, 3-11, 13-20 are still pending in the present application. This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-11, and 13-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over Fan et al Patent Application No. :( US 2019/0327605 A1) hereinafter referred as Fan, in view of Hauck et al   US Patent Application No.:( US 2012/0021805 A1) hereinafter referred as Hauck.
For claim 1, Fan teaches an operating method of an electronic device, the method comprising: 
requesting to download an eSIM profile of the electronic device from a first server (steps 206-208 fig. 2A) (paragraph [0108], lines 1-4), (paragraph [0112], lines 1-2) and (paragraph [0114], lines 1-3); 
receiving network operator-related information corresponding to the eSIM profile from the first server (Paragraph [0122], lines 1-3) - (Paragraph [0123], lines 1-6) and (Paragraph [0151], lines 3-11);
downloading the eSIM profile when download of the eSIM profile is allowed (Paragraph [0123], lines 3-6). However, Fan disclose all the subject matter of the claimed invention with the determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory of the electronic device; identifying whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs as recited in claim 1.
Hauck from the same or analogous art teaches the determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory of the electronic device (paragraph [0029], lines 7-9), (paragraph [0034], lines 1-7) ; identifying whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs (paragraphs  [0062]-[0063], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory of the electronic device; identifying whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs as taught by Hauck into the profile download related device of Fan.   
The determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory of the electronic device; identifying whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs can be modify/implemented by combining the determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory of the electronic device; identifying whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs with the device. This process is implemented as a hardware solution or as firmware solutions of Hauck into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Fan.  As disclosed in Hauck, the motivation for the combination would be to use the determining whether network lock occurs in the electronic device by comparing the received network operator-related information with lock 
For claim 4, Fan teaches the operating method, wherein the network operator-related information comprises at least one of metadata of the eSIM profile(Paragraph [0056], lines 1-4), a mobile country code (MCC), a mobile network code (MNC), a group identifier (GID), or an integrated circuit card identifier (ICCID) (Paragraphs [0029], [0089], lines 1-7) and (Paragraph [0100], lines 1-6). 
For claim 5, Fan teaches the operating method, wherein the identifying whether download of the eSIM profile is allowed comprises: extracting identification information for identifying a specific operator from the network operator-related information (Paragraph [0018], lines 1-4); and identifying whether download of the eSIM profile is allowed based on the identification information (Paragraph [0086], lines 6-10).  
For claim 7, Fan teaches the operating method, further comprising: stopping the eSIM profile from downloading when download of the eSIM profile is not allowed (Paragraph [0042], lines 1-7).  
For claim 9, Fan teaches the operating method, further comprising: adding a network operator that allows download of the eSIM profile to an MNO list stored in advance in the electronic device when download of the eSIM profile is allowed (Paragraph [0086], lines 9-13).  
For claim 10, Fan teaches the operating method, further comprising: removing a network operator that does not allow download of the eSIM profile from an MNO list stored in advance in the electronic device when download of the eSIM profile is not allowed (Paragraph [0110], lines 4-14).  
For claim 11, Fan teaches an electronic device comprising: 
A memory (user terminal fig 1);
a display (user terminal fig 1); 
a communication unit (user terminal fig 1); and 
a processor configured to be operatively connected with the memory, the display and 
the communication unit, wherein the processor is configured to: 
request to download an eSIM profile of the electronic device from a first server (steps 206-208 fig. 2A) (paragraph [0108], lines 1-4), (paragraph [0112], lines 1-2) and (paragraph [0114], lines 1-3); 
receive network operator-related information corresponding to the eSIM profile from the first server (Paragraph [0122], lines 1-3) - (Paragraph [0123], lines 1-6) and (Paragraph [0151], lines 3-11);
downloading the eSIM profile when download of the eSIM profile is allowed (Paragraph [0123], lines 3-6). However, Fan disclose all the subject matter of the claimed invention with the exemption of the determination of whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory identify whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs as recited in claim 11.
Hauck from the same or analogous art teaches the determination of whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory (paragraph [0029], lines 7-9), (paragraph [0034], lines 1-7); identify whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs (paragraphs  [0062]-[0063], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory identify whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs as taught by Hauck into the profile download related device of Fan.   
The determination of whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory identify whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs can be modify/implemented by combining the determination of whether network lock occurs in the electronic device by comparing the received network operator-related information with lock setting information stored in a memory identify whether download of an embedded subscriber identity module (eSIM) profile is allowed based on the determination of whether a network lock occurs with the device. This process is implemented as a hardware solution or as firmware solutions of Hauck into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Fan.  As disclosed in Hauck, the motivation for the combination would be to use the determining 
For claim 14, Fan teaches the electronic device, wherein the network operator-related information comprises at least one of metadata of the eSIM profile  (Paragraph [0056], lines 1-4), a mobile country code (MCC), a mobile network code (MNC), a group identifier (GID), or an integrated circuit card identifier (ICCID) (Paragraphs [0029], [0089], lines 1-7) and (Paragraph [0100], lines 1-6).  
For claim 15, Fan teaches the electronic device, wherein the processor is configured to extract identification information for identifying a specific operator from the network operator-related information (Paragraph [0018], lines 1-4).  
For claim 17, Fan teaches the electronic device, wherein the processor is configured to stop the eSIM profile from downloading when download of the eSIM profile is not allowed (Paragraph [0042], lines 1-7).  
For claim 19, Fan teaches the electronic device, wherein the processor is configured to add a network operator that allows download of the eSIM profile to an MNO list stored in advance in the electronic device when download of the eSIM profile is allowed (Paragraph [0086], lines 9-13). 
For claim 20, Fan teaches the electronic device, wherein the processor is configured to remove a network operator that does not allow download of the eSIM profile from an MNO list stored in advance in the electronic device when download of the eSIM profile is not allowed (Paragraph [0110], lines 4-14).  
Claims 3, 6, 13 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Fan et al Patent Application No. :( US 2019/0327605 A1) hereinafter referred as Fan, in view of Hauck et al   US Patent Application No.:( US 2012/0021805 A1) hereinafter referred as Hauck, in further view of Neb et al   US Patent Application No.:( US 20016/0034935 A1) hereinafter referred as Neb.
For claims 3 and  13, Fan disclose all the subject matter of the claimed invention with the exemption of the network operator-related information corresponding to the eSIM profile of the electronic device from a second server; and receiving the network operator-related information from the second server as recited in claims 3 and 13.
Neb from the same or analogous art teaches the network operator-related information corresponding to the eSIM profile of the electronic device from a second server; and receiving the network operator-related information from the second server (Paragraph [0099], lines 1-4). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the network operator-related information corresponding to the eSIM profile of the electronic device from a second server; and receiving the network operator-related information from the second server as taught by Neb into the profile download related device of Fan.   
The network operator-related information corresponding to the eSIM profile of the electronic device from a second server; and receiving the network operator-related information from the second server can be modify/implemented by combining the network operator-related information corresponding to the eSIM profile of the electronic device from a second server; and receiving the network operator-related information from the second server with the device. This process is implemented as a hardware solution or as firmware solutions of Neb into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Fan.  As disclosed in Neb, the motivation for the combination would be to use the eSIM information that was transferred from the second server helping the user to keep and transfer the information more efficiently, becoming the method/device more efficient and reliable for better transmission.
For claims 6 and  16, Fan disclose all the subject matter of the claimed invention with the exemption of the identifying whether download of the eSIM profile is allowed based on the identification information comprises identifying whether download of the eSIM profile is allowed based on whether the identification information is comprised in lock setting information in the electronic device, and the lock setting information comprises information about at least one network operator that causes network lock in the electronic device as recited in claims 6 and  16.
Neb from the same or analogous art teaches the identifying whether download of the eSIM profile is allowed based on the identification information comprises identifying whether download of the eSIM profile is allowed based on whether the identification information is comprised in lock setting information in the electronic device(Paragraph [0099], lines 1-4), and the lock setting information comprises information about at least one network operator that causes network lock in the electronic device  (Paragraph [0163], lines 1-9 ).. Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying whether  Neb into the profile download related device of Fan.   
The identifying whether download of the eSIM profile is allowed based on the identification information comprises identifying whether download of the eSIM profile is allowed based on whether the identification information is comprised in lock setting information in the electronic device, and the lock setting information comprises information about at least one network operator that causes network lock in the electronic device can be modify/implemented by combining the identifying whether download of the eSIM profile is allowed based on the identification information comprises identifying whether download of the eSIM profile is allowed based on whether the identification information is comprised in lock setting information in the electronic device, and the lock setting information comprises information about at least one network operator that causes network lock in the electronic device with the device. This process is implemented as a hardware solution or as firmware solutions of Neb into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Fan.  As disclosed in Neb, the motivation for the combination would be to use the secure information method that allows to protect information stored, becoming the method/device more efficient and reliable for a better secure information.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over Fan et al Patent Application No. :( US 2019/0327605 A1) hereinafter referred as Fan, in view of Hauck et al   US Patent Application No.:( US 2012/0021805 A1) hereinafter referred as Hauck, in view of Dodds et al   US Patent Application No. :( US 20016/0034935 A1) hereinafter referred as Dodds.
For claims 8 and  18, Fan disclose all the subject matter of the claimed invention with the exemption of the display of a warning message on the electronic device when download of the eSIM profile is not allowed as recited in claims 8 and  18.
Dodds from the same or analogous art teaches the display of a warning message on the electronic device when download of the eSIM profile is not allowed (Paragraph [0095], lines 12-18).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time  Dodds into the profile download related device of Fan.   
The display of a warning message on the electronic device when download of the eSIM profile is not allowed can be modify/implemented by combining the display of a warning message on the electronic device when download of the eSIM profile is not allowed with the device. This process is implemented as a hardware solution or as firmware solutions of Dodds into the profile download related device of Fan.  As disclosed in Dodds, the motivation for the combination would be to use the rejection of the download profile becoming the method/device more efficient and reliable for a better status information of transferred information.
Response to Arguments
Applicant's arguments filed on 12/17/2007, with respect to claims 1 and 11 have been fully considered but they are not persuasive. 
Applicant asserts that Fan does not teach in claims 1 and 11, "request to download the eSIM profile ". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Fan teaches "request to download the eSIM profile ". Fan teaches the user terminal sends the download information and download verification information to the eUICC if the LPA indication information instructs to download the profile by using the LPA in the eUICC. The eUICC sends, to the download server by using the LPA in the eUICC, a profile download request used to request to download a target profile as disclosed on Paragraph [0108]. Therefore, the server received the request to download the eUICC profile. 
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642